                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )           CRIMINAL NO. 19-1820-MV
                                                 )
       vs.                                       )
                                                 )
CHRISTOPHER DELGADO,                             )
                                                 )
               Defendant.                        )
             UNITED STATES’ MOTION FOR PROCEEDING ON REVOCATION
                             OF ORDER OF RELEASE

       The United States respectfully submits this motion under 18 U.S.C. § 3148 to initiate a

proceeding for revocation of an order of release on conditions pending sentencing. Because the

United States alleges that the Defendant is unlikely to abide by conditions of release, the United

States respectfully asks the Court to decide this motion expeditiously.

       On June 27, 2019, the Defendant was indicted (Doc. 2) on two counts of making a false

statement on a loan or credit application in violation of 18 U.S.C. § 1014. On July 11, 2019, the

Defendant made an initial appearance and Magistrate Judge Kirtan Khalsa issued an order (Doc.

7) setting conditions of release. The Defendant pled guilty to Count 2 of the indictment pursuant

to a plea agreement (Doc. 36) on May 6, 2020. Leading up to and following the Defendant’s

guilty plea, his conditions of release were modified several times, most recently in an Order

Granting Defendant’s Unopposed Motion to Amend Conditions of Release (Doc. 38) issued by

Magistrate Judge Jerry H. Ritter on May 19, 2020. That order allowed the Defendant to travel

for work within the State of New Mexico outside of Bernalillo County.

       On August 9, 2021, the Defendant was taken into custody by the Sturgis Police

Department in South Dakota for Possession of a Controlled Substance, No Motorcycle

Endorsement, Financial Responsibility, Possession of Drug Paraphernalia and Alteration of
License Plate. A Petition for Action on Conditions of Pretrial Release (Doc. 44) was filed by

U.S. Probation on August 10, 2021, based on the violation of conditions of release including

leaving the State of New Mexico without permission and committing a state crime. The

Defendant pled guilty to Unauthorized Possession of Controlled Drug or Substance on August

14, 2021. The Defendant was released from state custody, taken into federal custody on a

warrant issued pursuant to U.S. Probation’s petition, and appeared in federal court in the District

of South Dakota on August 23, 2021. That Court ordered the Defendant to appear at court

proceedings and to follow all conditions previously imposed in the District of New Mexico.

Today, August 31, 2021, the Defendant appeared at a hearing before Magistrate Judge Karen B.

Molzen. The parties determined that a motion to the District Court regarding revocation of

conditions of release was likely appropriate.

       By statute, “The attorney for the Government may initiate a proceeding for revocation of

an order of release by filing a motion with the district court.” 18 U.S.C. § 3148(b). That same

subsection states that “To the extent practicable, a person charged with violating the condition of

release that such person not commit a Federal, State, or local crime during the period of release,

shall be brought before the judicial officer who ordered the release and whose order is alleged to

have been violated.” Id. The order setting conditions of release in effect on August 9, 2021,

when the Defendant committed the state crime of possession of a controlled substance in South

Dakota, was Judge Ritter’s May 19, 2020 order. The Government makes this motion under 18

U.S.C. § 3148 to initiate proceedings before Judge Ritter on the revocation of the Defendant’s

conditions of release based on the violation of those conditions.

       For these reasons the United States respectfully requests that the Court order that a

hearing be scheduled before Judge Ritter on revocation of conditions of presentencing release.



                                                 2
Because the Defendant’s recent conduct indicates that he is unlikely to comply with his current

conditions, the United States respectfully asks the Court to rule on this motion expeditiously.



                                                     Respectfully submitted:


                                                     Fred J. Federici
                                                     Acting United States Attorney

                                                     /s/ Filed electronically______
                                                     PAUL SCHIED
                                                     SEAN J. SULLIVAN
                                                     Assistant United States Attorneys
                                                     PO Box 607
                                                     Albuquerque, NM 87103
                                                     (505) 346-7274

I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused the opposing party of record to be
served by electronic means, as reflected on the Notice
of Electronic Filing, and other methods of service as
indicated therein on August 31, 2021:

   /s/
Paul Schied
Assistant United States Attorney




                                                 3
